                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RAYMOND BICKNELL and MAUREEN
BICKNELL,

              Plaintiffs,

v.                                                  Case No: 2:17-cv-374-FtM-38CM

U-HAUL CO. OF FLORIDA,

              Defendant.
                                          /

                                         ORDER 1

       Before the Court is the parties’ Joint Stipulation for Dismissal with Prejudice. (Doc.

22). Plaintiffs sued under the Fair Labor Standards Act (“FLSA”) for unpaid overtime

wages and failure to pay minimum wage. (Doc. 9). The parties now inform the Court that

Plaintiffs’ claims against Defendant have been resolved in full without compromise, with

attorney’s fees negotiated separately from the resolution of Plaintiffs’ claims. (Doc. 22).

Therefore, there is no need for the Court to review and approve the settlement for

fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th

Cir. 1982). Further, Federal Rule of Civil Procedure 41 allows a plaintiff to dismiss an

action without a court order by “a stipulation of dismissal signed by all parties who have



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Here, the parties dismiss this case with

prejudice under Rule 41(a)(1)(A)(ii) and provide the Court with a Joint Stipulation for

Dismissal signed by all parties. (Doc. 22).

      Accordingly, it is now

      ORDERED:

      1. The case is DISMISSED with prejudice.

      2. The Clerk of Court is DIRECTED to enter judgment accordingly, terminate all

          pending motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 2nd day of November 2018.




Copies: All Parties of Record




                                              2
